Citation Nr: 1420856	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  08-26 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a headache disorder, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This comes before the Board of Veteran's Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned at a December 2012 Travel Board hearing.  The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the electronic claims file.  The undersigned held the record open for 30 days after the date of the hearing to allow the Veteran to submit additional evidence.

In April 2013, the Board remanded this matter for additional development.  Pursuant to the remand instructions, the RO obtained outstanding VA medical records and scheduled VA examinations to determine whether the Veteran's service-connected PTSD caused or aggravated his hypertension and/or his headache disorder.  The examiner opined as to the etiology of the Veteran's hypertension and headache disorder and addressed the pertinent Internet publications submitted by the Veteran.  The RO's actions substantially comply with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. W., 13 Vet. App. 141, 147 (1999). 

Additional evidence, to include private and VA medical records and statements by the Veteran, has been associated with the file since this matter was last adjudicated by the RO in a May 2013 Supplement Statement of the Case.  The additional evidence is not pertinent to the current appeal and therefore does not need to be referred to the RO as the agency of original jurisdiction (AOJ) for initial review.  See 38 C.F.R. § 20.1304(c) (2013).

The following issues have been raised by the record, but have not been adjudicated by the AOJ: 1) an increased rating for prostate cancer with erectile dysfunction; 2) an increased rating for bowel dysfunction; and 3) service connection for hemorrhoids, to include as secondary to bowel dysfunction.  The Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The Veteran's current hypertension was not caused or aggravated by his service-connected PTSD, did not manifest in or within a year of service, and does not otherwise relate to service.

2. The Veteran's headache disorder was not caused or aggravated by his service-connected PTSD, did not manifest in or within a year of service, and is not otherwise related to service. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2. The criteria for entitlement to service connection for a headache disorder, to include as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

A May 2006 letter notified the Veteran of the elements of service connection and of service connection on a secondary basis.  The letter also notified him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, private medical records (PMRs), and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).  The May 2013 VA examiner reviewed the claims file, examined the Veteran, and issued opinions that describe the etiology of the Veteran's hypertension and his headache disorder in sufficient detail to enable the Board to make a fully informed decision.  Thus, VA provided adequate VA examinations with opinions.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claims

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for hypertension and/or a headache disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The Veteran's claim fails on elements (2) and (3). 

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  The United States Court of Appeals for Veterans Claims (Court) has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To establish service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).

The evidentiary requirements for establishing service connection are more relaxed for the chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Section 3.303(b) provides that when a chronic disease is established during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  See Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Id.

Because the Veteran has been diagnosed as having hypertension and cardiovascular-renal disease (to include hypertension) is considered a chronic disease under section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply.  Service connection for hypertension may be established with evidence of a chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946 service connection for cardiovascular-renal disease (to include hypertension) may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a) & (e).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

Service Connection for Hypertension

STRs do not document any treatment or diagnosis for hypertension or heart problems during service.  The Veteran's induction (December 1966) and separation (March 1969) examinations show normal heart functioning and the Veteran denied having high blood pressure and/or heart palpitations upon entrance to and separation from service.

The Veteran was diagnosed as having hypertension in January 2002 and prescribed medication to manage his condition.  December 2004 VAMRs.  He was diagnosed as having PTSD in December 2004.  See April 2010 VAMRs.

The Veteran's hypertension has been effectively controlled by prescription medication.  See October 2002 VAMRs (finding that blood pressure management was not required), December 2002 VAMRs (noting that blood pressure was better controlled), April and October 2003 VAMRs, January 2005 VAMRs.  VA medical records from June 2005 indicate that Veteran's hypertension was controlled and at "the optimal range."  In January 2006, a VA treating physician adjusted the Veteran's prescription medications to better control his blood pressure.  See September 2005 PMRs.

In July 2006, a VA examiner noted that the Veteran was not sure how long he had had hypertension, but that he estimated that he had the disease for almost ten years.  The Veteran reported that his hypertension had worsened over this period.  The examiner also noted that the Veteran had fatigue related to hypertension, but no problems with his heart, kidneys, or with stroke related to hypertension.  The results of the cardiovascular and hypertensive pulmonary examinations were normal.

Later that same year (October 2006), a VA physician counselled the Veteran to exercise and to diet in order to better control his blood pressure.  By June 2007, the Veteran's blood pressure was close to normal, but remained elevated and his VA doctor slightly increased his prescription medications to manage his hypertension.  See November 2010 VAMRS.  In July 2007, a VA examiner noted that the Veteran's "physical heath is fairly good" and that he engages in "some recreational and leisure pursuits."  In October 2012, the Veteran had a normal chest x-ray and in April 2013 he was found to have normal kidney functioning with no evidence of cardiovascular complications from hypertension.  May 2013 VAMRs.

In May 2013, another VA examiner opined that the Veteran's hypertension is "less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected" PTSD.  The examiner also opined that the Veteran's current hypertension was not at least as likely as not aggravated beyond its natural progression by his service-connected PTSD.  

The examiner measured the Veteran's blood pressure (118/89), diagnosed hypertension, and noted that the Veteran reportedly has had high blood pressure since 1987.  He observed that the Veteran's hypertension preceded his diagnosis for PTSD, has remained largely under control since October 2002, and did not change after his PTSD diagnosis in 2004.  The examiner noted that the Veteran's October 2012 chest X-ray was normal and that he had normal kidney functioning with no cardiovascular complications from hypertension.

The examiner addressed the Internet publications that are included in the claims file and suggest a relationship between PTSD and high blood pressure.  He stated that the publications failed to identify PTSD as a single cause of hypertension, that current medical evidence fails to support a causal relationship between PTSD and hypertension, and that hypertension has multiple causes.

The May 2013 VA examination report constitutes highly probative evidence that weighs against service connection for hypertension on a secondary basis.  The examination was conducted by a VA doctor who reviewed the Veteran's pertinent medical history, examined the Veteran and considered his reported symptomology, and base hi opinion on current medical knowledge.  Thus, the medical evidence fails to show that the Veteran's service-connected PTSD caused or aggravated his hypertension.

Further, the evidence of record does not support entitlement to service connection for hypertension on a presumptive or direct basis.  

Hypertension is not automatically associated with exposure to certain herbicide agents.  See 38 C.F.R. §§ 3.303(e), 3.309(e).  Consequently, although the Veteran is presumed to have been exposed to herbicides during his service in Vietnam, his hypertension is not entitled to presumptive service connection under 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6); see also Form DD 214 (documenting the Veteran's service in Vietnam and his receipt of the Vietnam Service Medal and Vietnam Campaign Medal).  

The Veteran's hypertension is also not entitled to service connection on a presumptive basis for chronic diseases or on a direct basis.  38 C.F.R. § 3.309(a) (identifying hypertension as a chronic disease).   STRs show that the Veteran was not treated for hypertension or heart problems in service and that he did not have hypertension upon separation from service in May 1969.  Post-service medical treatment records show that he was treated for hypertension in January 2002-over thirty years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered as evidence of whether a condition was incurred in service).  Moreover, although the Veteran testified that his hypertension manifested sometime in the 1970s, he did not indicate that he was treatment for the disease within a year of separation of service.  See December 2012 Hearing Testimony.  Thus, the Veteran's hypertension did not manifest in or within a year of service, no continuity of symptomatology links the hypertension to service, and the hypertension does not otherwise relate to an in-service injury or disease.

The Board has considered the Veteran's statements regarding his hypertension.  In October 2002, he informed his VA physician that he had hypertension for the last 15 years.  At the December 2012 hearing, the Veteran testified that his hypertension began in the 1970s or 1980s, but could not remember exactly when his high blood pressure began.  See also May 2013 VA Examination Report (stating that his hypertension began in 1987).  The Veteran also testified that his hypertension resulted from in-service stress and/or from gases emitted from exploding bombs and from the TNT used in shells.  However, he stated that no doctor had related his hypertension to herbicides and/or chemicals used in Vietnam or to his service generally in Vietnam.

The Board has also considered the Veteran's statements in relation to the Internet publications that he submitted for review.  The Veteran claims that his hypertension results from in-service lead exposure.  See Internet Publications by the California Poisoning Control (reporting that lead exposure may result from "home smelting of lead shot and bullets" and may cause hypertension), Oregon Department of Human Services (reporting that lead exposure can result from the making of bullets and that lead exposure may result in hypertension), Wikipedia (reporting that lead poisoning can lead to kidney problems), and Clean Water Partners (reporting that lead poisoning can result in hypertension).  The Veteran states that he was exposed to lead dust from exploding ammunitions and canned food and that this exposure caused his high blood pressure.  See June 2007 Statement.  The Veteran also claims that his hypertension results from exposure to toxins such as TCDD (a herbicide agent found in Agent Orange) and that he was exposed to these toxins by sleeping on contaminated soil and drinking contaminated water.  In addition, the Veteran has indicated that his hypertension results from stress.  See Internet Publication "The Effects of Stress on Health."

As an initial matter, the Veteran's statements regarding when he was first treated for hypertension are inconsistent and therefore not credible.  Although the Veteran testified that he may have had hypertension within a decade of service (and prior to January 2002 when he was treated for the disease at the VA), his statements do not identify a specific period when his hypertension first manifested.  In this respect, his statements fail to establish that he had hypertension in or within a year of service or that he has received continuous treatment for his hypertension since service.

Although the Veteran is competent to report symptoms such as pain, he is not competent to determine whether his current hypertension is related to his service-connected PTSD.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that the claimant was competent to testify as to factual matters such as experiencing pain in his right hip).  Whether the Veteran's hypertension was caused or aggravated by his service-connected PTSD is a medically complex determination that cannot be made based on lay observation alone.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, & n4 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Instead, such a determination must be made by a medical professional with appropriate expertise.  See id.  Because the Veteran lacks medical training and experience, his assertion that his hypertension relates to his service-connected PTSD is not competent evidence.  Thus, the Veteran's statements that his hypertension relates to his PTSD are outweighed by the May 2013 VA examiner's opinion, which was rendered by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

Moreover, the evidence of records does not establish that the Veteran had in-service exposure to lead or that his in-service herbicide exposure caused his current hypertension.  Although the Veteran unquestionably handled and shot ammunition during service, his statements regarding his lead exposure are speculative.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that a lay person's assertions of exposure to gases or chemicals during service are, in and of themselves, not sufficient to establish this kind of in-service exposure).  The Internet publications do not indicate that lead exposure results from the handling and/or firing of ammunitions and the Veteran does not state that he was involved in the manufacture of ammunitions in service.  VA does not recognize hypertension as a disease associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e).  

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for hypertension is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

Service Connection for a Headache Disorder

The Veteran's STRs do not show any treatment for headaches during service.  He was first diagnosed as having tension-based, "chronic headaches" in January 2002.  See also March 2005 VAMRs (noting that the Veteran's headaches appear to be associated with tension).  The Veteran denied having headaches during a December 2002 VA consultation, but he reported having a history of headaches during a January 2005 VA consultation.  Although June 2005 VAMRs show that the Veteran's diagnosis of headaches was unchanged, a mental health examination report issued in the same month (June 2005) did not mention headaches.  

The Veteran continued to report headache pain through Summer 2007.  See June 2007 VAMRs.  In November 2005, he reported having chronic headaches and in January 2006 a private physician diagnosed the Veteran has having tension headaches.  During a July 2006 VA examination, the Veteran reported that he had experienced headaches for 20 years and that his headaches occur daily and last all day, are brought on by tension and relieved by rest, and have not become worse over time.  The VA examiner diagnosed the Veteran as having tension headaches and noted that he had not missed work due to his headache disorder.  The examiner opined that the Veteran's headaches were not caused by his PTSD medications.

In April and July 2012, the Veteran denied have headaches generally and specifically denied having morning headaches in connection with a sleep disorder.  See April 2012 and July 2012 VAMRs.  In July 2013, the Veteran again denied having headaches.

In May 2013, another VA examiner opined that the Veteran's reported headache disorder is "less likely than not (less than 50 percent probability) proximately due to or the result of" his service-connected PTSD.  The examiner also opined that the Veteran's current headache disorder was not at least as likely as not aggravated beyond its natural progression by his service-connected PTSD.

The May 2013 examiner determined that the Veteran did not have a current diagnosis of tension headaches.  He noted that although the Veteran had been diagnosed as having headaches in the past, his recent medical history (2006-2012), to include a March 2013 VA mental health examination, does not show treatment for headache pain.  He also noted that the Veteran did not experience headache pain or non-headache symptoms associated with headaches and concluded that the Veteran's headaches had resolved.  

The May 2013 VA examination report constitutes highly probative evidence that weighs against service connection for headaches on a secondary basis.  The examination was conducted by a VA doctor who reviewed the Veteran's pertinent medical history, examined the Veteran, and considered the Veteran's reported symptomology.  Moreover, the examiner provided a clear rationale for his opinion and his opinion is consistent with recent medical evidence that shows no diagnoses or treatment for headaches since 2006.

The Board has considered the Veteran's statements regarding his headache disorder.  At the December 2012 hearing, he testified that he had headaches in service and that an Army medic provided him with medication to relieve his reported pain.  He also testified that his headaches were due to herbicide exposure and to his service-connected PTSD and that his PTSD exacerbates his headaches.  According to the Veteran, he has had headaches since he left Vietnam but sought treatment for the disorder starting in 2002.  According to the Veteran, no doctor has suggested that his headaches are in any way related to military service and he was not treated for headaches within the first year after discharge.  See December 2012 Hearing Testimony.  During the May 2013 VA examination, the Veteran reported that his headaches began in 1970.

The Board has also considered the Veteran's statements in relation to the internet articles and abstracts that he submitted for review.  In his June 2007 Notice of Disagreement the Veteran stated that his headaches resulted from in-service exposure to ammunition powder, to the chemicals used to make ammunition, and to fumes, lead, and substances such as TNT and uranium.  The Veteran also stated that his headaches were due to herbicide exposure in Vietnam and to his service-connected PTSD.  See Internet Publications by the National Center for Environmental Assessment and the Oregon Department of Human Services (reporting that lead exposure can result from making bullets and can cause in headaches); see also "The Effects of Stress on Health" (noting that stress causes migraines).

The Veteran is not competent to determine whether his current headache symptoms are related to his service-connected PTSD.  Washington, 19 Vet. App. at 368.  Whether the Veteran's headache symptoms were caused or aggravated by his service-connected PTSD is a medically complex determination that cannot be made based on lay observation alone.  Jandreau, 492 F. 3d at 1376-77, & n4; Barr, 21 Vet. App. at 309.  Since the Veteran lacks medical training and experience, he is not competent to determine whether his headache symptoms relate to his service-connected PTSD.  Thus, the Veteran's statements regarding the relationship between his service-connected PTSD and his current headache disorder are outweighed by the May 2013 VA examiner's opinion, which was rendered by a medical professional.  See Layno, 6 Vet. App. at 470-71.

Further, the Veteran's STRS and other evidence of record does not establish that the Veteran had in-service exposure to lead, uranium, TNT, or to any other toxic materials and/or chemicals that are associated with headache disorders.  Bardwell, 24 Vet. App. 36 (2010).  VA does not associate headache disorders with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e).  

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for a headache disorder is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for hypertension, to include as secondary to service-connected PTSD, is denied.

Service connection for a headache disorder, to include as secondary to PTSD, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


